Citation Nr: 1417855	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  07-35 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for an irregular heart beat and/or palpitations.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for a back disorder.


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from May 1977 to November 1981, and from November 1985 to June 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In April 2011, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcript is of record.  

At the Board hearing, the Veteran informed the Board that his representative had withdrawn and that he was proceeding without representation.  As this had occurred after certification of the appeal to the Board, the Veteran was notified, in October 2011, that the representative was required to file a motion to withdraw and show good cause for withdrawal.  The Veteran was notified of the options regarding representation, and was informed that if he did not respond to the letter, the Board would assume he wished to be unrepresented.  Because the Veteran did not respond, the Board will proceed with review as though the Veteran had revoked the representative's power of attorney.   The Veteran is unrepresented in this matter. 

In January 2012, the Board denied service connection for an irregular heart beat and/or palpitations, service connection for depression, and service connection for a back disorder.  In October 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board advised the Veteran that he had the opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the April 2011 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to Board hearings and a VLJ has the duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In December 2013, the Veteran responded that that he wished to have to prior decision vacated and a new one issued in its place, without further hearing.   In April 2014, the Board vacated the January 2012 decision.   The Board will now proceed with review of the appeal.  

Additional evidence received since issuance of the January 2012 Board decision is not pertinent to any issue currently on appeal; therefore, no waiver is needed.  
38 C.F.R. §§ 19.9, 20.1304(c) (2013).  


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy. 

2.  No cardiac injury or disease or chronic symptoms of a cardiac disability were manifested during service.

3.  Symptoms of cardiac disability have not been continuous since separation from service and did not manifest to a compensable degree in the year following separation from service.  

4.  Cardiac symptoms were manifested many years after service and are not causally or etiologically related to service.

5.  No psychiatric injury or disease, or symptoms of psychiatric disability were manifested during service. 

6.  Psychiatric symptoms were manifested many years after service separation and are not causally or etiologically related to service.

7.  No back injury or back disease or chronic symptoms of arthritis of the back were manifested during service.

8.  Symptoms of arthritis of the back have not been continuous since separation from service and did not manifest to a compensable degree in the year following separation from service.  

9.  The current back disability, diagnosed as osteoarthritis of the back, was manifested many years after service separation and is not causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an irregular heart beat and/or palpitations are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for depression are not met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  The criteria for service connection for a back disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the January 2006 and April 2006 notice letters sent prior to the initial denial of the claims, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further informed the Veteran how VA determined the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims. 

In Bryant, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VA employee who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, at the Board hearing, the undersigned VLJ identified the issues on appeal, and explained the elements needed to establish service connection for a disability, including that continuous symptoms or medical opinion evidence is required on the element of nexus of current disability to service.  The VLJ discussed with the Veteran the missing records, attempts to obtain the records, and the heightened duties applicable in such cases.  The VLJ directed the Veteran's testimony to in-service injury, disease, or event, onset of symptomatology, past and current treatment, and current diagnosis.  Other than the missing service treatment records, there was no missing evidence or evidence that had been overlooked identified at the Board hearing; instead, there is evidence on each element of service connection sufficient to decide the issues.  For these reasons, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) have been fulfilled.  

Regarding VA's duty to assist in claims development, the Board notes that the Veteran's service records are incomplete in this case.  The Board is aware that when service records are unavailable through no fault of a veteran, it has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As will be explained below, however, the Board concludes that the heightened duty to assist has been met. 

The RO has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the record includes the available service treatment records (i.e., Reserve service records), post-service VA and private treatment records, and the Veteran's written assertions and personal hearing testimony.  The RO requested the Veteran's service treatment records from the National Personnel Records Center (NPRC), but the NPRC certified that a portion of the records was missing and could not be located.  The RO also obtained records from the Social Security Administration (SSA) pertaining to the award of disability benefits.  The duty to notify the Veteran of the unavailability of records was satisfied by way of the July 2006 letter and the November 2007 Statement of the Case.  38 C.F.R. § 3.159(e) (2013).  

The Veteran has not been provided with a VA medical examination in connection with the appeals decided herein; however, no medical examination or medical opinion is needed in this case.  As explained below, the weight of the evidence demonstrates that the heart, back, and psychiatric disability were manifested many years after service separation, and are not causally or etiologically related to the Veteran's period of active military service.  While there is a single finding of tachycardia in 1980, this is a clinical finding and not a disability.  For many years after this finding, the Veteran repeatedly reported that he had no history of heart trouble, including palpitations.  Moreover, even after onset of symptoms in 2000, there is still no diagnosis of a heart rhythm disorder or other heart disorder.  The Veteran's recent account of in-service back injury and onset of depression is directly contradicted by evidence more contemporaneous to service, and is not credible.  

Because there is no in-service injury or disease to which competent medical opinion could relate a current heart disorder, back disorder, or depression, no medical examination or medical opinion would help substantiate the appeals.  Any medical opinion which purported to provide a nexus between a claimed disability and active service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  For these reasons, and the Board does not find that any such development is necessary.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required); see also 38 U.S.C.A. § 5103A(a)(2)  (West 2002) (VA "is not required to provide assistance to a claimant...if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. 
§ 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

Given the foregoing, the Board finds that the Veteran has been provided with proper notice and all relevant facts have been properly and sufficiently developed in this appeal.  No further notice or development is required.  Therefore, the Board will proceed with review.  

Service Connection Legal Criteria
  
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran is currently diagnosed with a cardiovascular disorder and osteoarthritis of the back, which are "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Major depressive disorder is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) and is not manifested by a psychosis; therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) are not applicable to that diagnosis.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
3.303(b).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as cardiovascular disease and arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service Connection Analysis

The Veteran seeks service connection for an irregular heart beat and/or palpitations, residuals of a back injury, and depression.  On the claim form, the Veteran reported that the depression began in 1988, the back injury occurred in 1990, and the irregular heart beat began in 1999; however, elsewhere on the form, 1999 was corrected to read 1990, and the Board assumes this was the intent regarding the date of onset as well. 

At the Board hearing, the Veteran testified that he injured the back while loading weapons onto aircraft when proper loading equipment was not available.  He reported that he was grounded from flying on several occasions due to back pain and it just became an ongoing process from there.  The Veteran also testified that he developed an irregular heartbeat while serving as a firefighter on active duty and fought fires without breathing apparatus.  He also testified that he witnessed the aftermath of a mid-air collision in 1989 while on active duty, and this contributed to the onset of depression.

Thus, while the Veteran served an extensive period in the Reserves following his active duty service, the Veteran now asserts that each of the claimed disorders was incurred during his period of active duty service.  He does not contend and the evidence does not otherwise suggest that any of the claimed disorders resulted from an injury or disease incurred in the line of duty during a period of active duty for training (ADT) while in the Reserves or from an injury incurred in the line of duty during a period of inactive duty training (IDT) while in the Reserves. 

The Board notes initially that, although the Veteran served during a period of war, the evidence does not suggest, and the Veteran does not contend, that he engaged in combat with the enemy, or that the claimed irregular heartbeat, back disability, or depression is related to combat.  As such, the presumption provided combat veterans under 38 U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. § 3.304(d) (2013) is not applicable.  

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding of cardiac injury, psychiatric injury, or back injury during service; cardiac, psychiatric, or back disease during service; chronic symptoms of a cardiac disability or arthritis of the back during service; psychiatric symptoms during service; or continuous symptoms of a cardiac disability or arthritis of the back since service separation, to include to a compensable degree within one year of service separation.  Rather, as explained below, the evidence shows that cardiac symptoms, as well as psychiatric disability, and back disability, including symptoms related thereto, were manifested many years after service separation, and are not causally or etiologically related to service.  

It is the Veteran's contention, as reported on the notice of disagreement, that he was treated during active duty service for each of the claimed disorders.  A review of treatment records from the Veteran's period of service in the Reserves and private treatment records shows post-service incurrence of each of the claimed disorders.  Service treatment records are incomplete; however, an electrocardiogram (ECG or EKG) dated in March 1980 (i.e., during service) reveals a finding of sinus bradycardia.  Sinus bradycardia is a clinical finding, not a diagnosis of a cardiac disability.  Later reports reveal no confirmed diagnosis related to this finding.

While the Veteran's active duty treatment records are not available, the record does contain the July 1993 Reserve enlistment service medical examination report.    At the July 1993 Reserve enlistment service medical examination, the heart and spine, as well as psychiatric findings were clinically evaluated as normal.  On the July 1993 Air Force Reserve enlistment service report of medical history, the Veteran checked "No" when asked if he then had or had ever had pain or pressure in the chest; palpitation or pounding heart; heart trouble or murmur; high or low blood pressure; arthritis, rheumatism, or bursitis; recurrent back pain; depression or excessive worry; and nervous trouble of any sort.  In addition, the Veteran reported that he had never been treated for a mental condition, had never been a patient in any type of hospital, had never had any illness or injury other than those already reported, and had never consulted or been treated by clinics, physicians, healers, or other practitioners within the past five years for other than minor illnesses. Because the July 1993 Reserve enlistment service medical examination and the July 1993 Reserve enlistment service report of medical history are dated approximately a year after service separation, they are likely to reflect accurately the Veteran's physical and psychiatric condition at the time, to include any past or current complaints, diagnosis, or treatment for symptoms of a cardiac disability, a psychiatric disability, and a back disability.  

Similarly, a periodic Reserve service medical examination conducted in January 1999 reveals normal clinical findings for the heart and spine, and normal psychiatric findings.  A January 1999 ECG was normal.  A Reserve service report of medical history dated in January 1999 reveals the Veteran's denial of past or current pain or pressure in the chest; palpitation or pounding heart; heart trouble or murmur; high or low blood pressure; arthritis, rheumatism, or bursitis; recurrent back pain; depression or excessive worry; and nervous trouble of any sort.  When asked if he had ever been treated for a mental condition, the Veteran checked "No."  When asked if he had ever been a patient in any type of hospital, the Veteran checked "No."  When asked if he had any illness or injury other than those noted, the Veteran checked "No."  When asked if he had ever consulted or been treated by clinics, physicians, healers, or other practitioners within the prior five years for other than minor illness, the Veteran checked "No." An applicant medical prescreening form dated in January 1999 also reveals negative responses to inquiries regarding past or current back trouble, a past or current mental condition, and past or current medical problems or defects of any kind? 

In July 2000, the Veteran was seen in the emergency room with complaint of pain in the chest and right shoulder area.  An EKG then revealed sinus rhythm of 76, but was otherwise within normal limits.  A chest x-ray showed no acute cardiopulmonary pathology, and was interpreted as negative.  The Veteran was again seen in the emergency room for chest pain in April 2001, also reporting shortness of breath and irregular heart rate.  He reported that he "[had] never had an episode like [that] before."  Incidentally, he reported "[n]o problems with depression."  An ECG was normal.  The assessment was atrial fibrillation more than likely paroxysmal supraventricular tachycardia, but also conceivably ventricular tachycardia.  

In April 2001, the Veteran was treated by a private physician for complaint of tachycardia.  This was associated with shortness of breath and chest discomfort.  It was noted that, earlier that month, the Veteran had gone to the emergency room; and, by the time he got there, the symptoms had resolved, and the workup was negative.  The examiner's assessment was premature atrial contractions.  A cardiac monitor was ordered.  The June 2001 heart monitor report shows normal sinus rhythm with atrial premature contraction.  There was no evidence of sustained atrial or ventricular rhythm disturbance. 

A Navy Reserve service enlistment examination dated in January 2003 reveals normal clinical findings for the heart and spine, and normal psychiatric findings.  A Navy Reserve service enlistment report of medical history dated in January 2003 shows that the Veteran denied a history of arthritis, recurrent back pain or any back problem, heart trouble or murmur, palpitation, pounding heart or abnormal heartbeat, nervous trouble of any sort, and depression or excessive worry.  The Veteran reported that he had been treated in the emergency room three years prior for back pain, but had no pain since. 

A Navy Reserve service enlistment report of medical history in May 2004 reveals that the Veteran denied a history of recurrent back pain or any back problem, history of heart trouble or murmur, history of palpitation, history of pounding heart or abnormal heart beat, history of nervous trouble of any sort, and a history of depression or excessive worry.  The Veteran reported that, in August 2000, he injured the back working out in the gym.  He reportedly received outpatient muscle relaxing treatment and was released with no follow up needed.  The Veteran reported that he had never had any illness or injury other than those noted and that he had not consulted or been treated by clinics, physicians, healers, or other practitioners within the prior five years for other than minor illnesses.

A dental health questionnaire dated in August 2004 asked whether the Veteran has ever had or then had, among other things, heart problems or angina, a heart murmur, or painful joints. The Veteran answered no to each of these, but answered "yes" to whether he had ever had or then had arthritis.

A periodic Reserve service examination in August 2004 revealed normal clinical findings for the heart and spine, and normal psychiatric findings.  A report of medical history reveals no history of pain or pressure in the chest, no history of palpitation or pounding heart, no history of heart trouble or murmur, no history of recurrent back pain, and no history of depression or excessive worry, or nervous trouble of any sort.  The Veteran reported that he had never been treated for a mental condition, and had never been a patient in any type of hospital.  The Veteran reported that he had consulted or been treated by clinics, physicians, healers, or other practitioners for a muscle strain of the low back five years prior when moving boxes, and was treated with full resolution of symptoms, no limitations, and no current disability.  An ECG dated in August 2004 shows normal sinus rhythm with occasional premature ectopic complexes, otherwise normal ECG. 

In January 2006, the Veteran was treated by private physician for chronic pain described as five plus years of "head to toe pain" with more localized pain across the lower back.  The Veteran also complained of lingering bouts of depression.  The examiner suspected axial/mechanical back pain, possibly osteoarthritis, and also possibly degenerative disc disease.  A chest x-ray was normal.  A spine x-ray in January 2006 showed L4-5 disc degeneration.

An April 2006 rheumatology consultation notes at least a five-year history of back pain.  The impression was generalized osteoarthritis.

A report of medical history in May 2006 shows that the Veteran reported yes to recurrent back trouble.  The examiner noted osteoarthritis of the low back with some tingling in the right foot when the back goes out.  The Veteran reported no history of heart trouble or murmur, no history of palpitation, no history of pounding heart or abnormal heart beat.  He also reported no history of depression or excessive worry, and no history of nervous trouble of any sort.  When asked if he had ever been a patient in any type of hospital, the Veteran responded, no. When asked if he had any illness or injury other than those noted, the Veteran responded, no. When asked if he had ever consulted or been treated by clinics, physicians, healers, or other practitioners within the prior five years for other than minor illness, the Veteran checked "No."

In December 2006, the Veteran was treated for complaints of rheumatoid arthritis, irregular heartbeats, and depression.  X-rays of the lumbar spine revealed disc degeneration at L4-5.  Heart examination revealed normal sinus rhythm. 

In March 2007, the Veteran was treated for musculoskeletal strain of the back resulting from a motor vehicle accident.  The next month, in April 2007, the Veteran underwent psychiatric assessment.  The examiner noted a history of having been exposed to trauma in childhood, as well as some symptoms which could be consistent with posttraumatic stress type symptoms, but did not include a diagnosis of PTSD.  The diagnosis was major depressive disorder.

In May 2007, the Veteran was seen for complaint of back pain.  The Veteran reported that his back pain had been "off and on for about 6 years."

Thus, in contrast with the recent report of incurrence of each disorder in service, the Veteran consistently reported that he had no history of recurrent back pain, depression, or heart trouble, to include palpitations, on numerous Reserve service reports of medical history covering a span of almost 10 years after release from active duty.  The Veteran's heart, spine, and psychiatric system were also consistently evaluated as normal during the period.  Post service treatment reports further show consistent reports of onset of heart symptoms in 2000, and onset of back symptoms and depression thereafter.  The change in the Veteran's account is contemporaneous with the filing of the claims for service connection. 

In weighing the conflicting statements provided by the Veteran at various times, the point in time in which the statement was made is important because a recounting of an event which is closer to the time that event occurred is less likely to be diluted by the shortcomings of human memory.  Thus, the contemporaneousness of the statements of medical history throughout the post-active duty period up until the filing of his claim is significant.  Furthermore, because the Veteran was then seeking only routine medical evaluation, it seems likely that he would report events carefully and accurately.  Statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care. 

In this case, the Veteran is competent to relate events as he remembers them, to include any injury or treatment received or symptoms experienced during service for a cardiac disability, a psychiatric disability, or a back disability.  The competency is not in question with regard to recounting the events of service (back injury) and the onset of symptoms of the claimed disorders (depression, irregular heart beat).  Rather, it is the credibility of the accounts which the Board finds is lacking in this case.  The various Reserve service reports of medical history and medical examination reports, and post-service treatment records, to include private treatment reports, which show no complaint, diagnosis, or treatment for heart, psychiatric, or back symptoms for many years after service, are more credible and outweigh the more recent statements reporting the onset of heart, psychiatric, and back symptoms during service, which was first made many years after service separation, and in connection with the claims with VA for monetary benefits. 

Regarding the claim for service connection for an irregular heartbeat, while tachycardia was noted on one occasion in 1980 while the Veteran was on active duty, as noted above tachycardia or irregular heartbeat is not a diagnosis.  Despite occasional clinical findings consistent with irregular heartbeat or other rhythm abnormalities over the years, no underlying pathology has been identified to account for these symptoms.  The CAVC has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Here, the evidence does not support a finding of current disability manifested by irregular heartbeat or other rhythm abnormalities upon which to predicate a grant of service connection at any time during the claim/appeal period; therefore, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Moreover, even assuming the presence of a heart disability, the Board finds that any such heart disability as well as the claimed back disability and major depressive disorder are not related to service.  In so finding, the Board notes that there is no medical opinion of record that purports to relate any of the disorders to active service.  The April 2007 psychiatric evaluation report suggested that some psychiatric symptoms were consistent with posttraumatic stress symptoms, but ultimately diagnosed major depressive disorder and appeared to relate the diagnosis to events of the Veteran's childhood.  The psychiatric examiner did not suggest a relationship between the current psychiatric disability and active service.  The back symptoms were initially manifested related to post-service back injury.    

Although the Veteran has repeatedly asserted that he currently suffers from a heart disability, a psychiatric disability, and a back disability due to service, he lacks the requisite medical training to attribute any claimed disability, symptoms of which were manifested many years after service, to service.  Heart disease, psychiatric disability, and osteoarthritis of the back are not simple medical conditions capable of lay diagnosis, and involve body systems, particularly the cardiovascular, neuropsychiatric, and musculoskeletal systems, that are unseen by the lay person.  While the Veteran is competent to report symptoms at any given time that he has observed through the senses, he is not competent to attribute the symptoms to a particular diagnosis or render an opinion regarding its etiology in this case.  Also, the Veteran's account of heart, psychiatric, and back symptoms and treatment during and since service is not credible evidence.  For these reasons, the Veteran's purported opinion relating the claimed disorders to service is of no probative value. 

For these reasons, service connection for the claimed irregular heartbeat, depression, and back disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for an irregular heart beat and/or palpitations is denied.

Service connection for depression is denied.

Service connection for a back disorder is denied.	




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


